Title: To George Washington from Alexander Hamilton, 31 October 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Camp 1½ Miles beyond Cherrys Mill [Pa.]October 31 1794
        
        The New Jersey Infantry and Brigade of Cavalry are at this place—The Pensylvania Infantry will be here this Evening—The light Corps is advanced about two Miles. No official account, since that heretofore communicated has come from the left wing—But a person who came from Union-Town yesterday informs, that Morgan with the advance was there—the main body about twenty miles behind—I propose in about an hour to set out for Union Town.
        All announces trepidation & submission. The new commissioners have been with Governor Mifflin charged with new declarations by townships, batalions of Militia &c. of a disposition

to obey the laws—The impression is certainly for the present strong but it will be stronger & more permanent by what is to follow. It does not appear that any great number have fled. With the truest respect & attachment I have the honor to be Sir Your obed. servant
        
          A. Hamilton
        
      